Citation Nr: 1336655	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee condition.  

3.  Entitlement to a disability rating in excess of 20 percent for status post herniated nucleus pulposus and spondylosis.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury, status post ACL reconstruction and partial medial menisectomy with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988, and from December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2009 of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for his back disability from 10 to 20 percent but denied each of his other claims.  

The issue of service connection for PTSD has been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For various reasons, each of the Veteran's claims must be remanded.

With respect to his claim for service connection for a left knee disability, the Veteran contends that he suffers from a left knee disability that is secondary to his service-connected right knee disability.  The Veteran underwent a VA examination in April 2009; the examiner concluded that it is less likely than not that the Veteran's left knee disability is secondary to his service-connected right knee disability.  

This opinion is inadequate.  First, though the Veteran contends that his left knee condition is secondary to his right knee disability, his service treatment records show that he complained of left knee problems during his active service.  Specifically, the Veteran complained of left knee pain or injuries in both 1988 and 1991.  Second, though the examiner attributed the Veteran's current left knee disability to an April 2007 bar fight, the examiner did not discuss the Veteran's complaints of left knee pain documented in VA records prior to that fight.  On remand, a more comprehensive opinion, considering all the evidence of record, must be obtained.

With respect to the Veteran's claim for service connection for a psychiatric disorder, the RO denied the Veteran's claim as he did not furnish a stressor statement, and because it found no evidence of an in-service stressor in the Veteran's VA mental health treatment records.  The RO also determined that the Veteran's PTSD diagnosis reflected in his VA treatment records was related to his pre-service childhood abuse.  

A review of those records, however, shows that the Veteran has consistently contended that he underwent traumatic experiences during his active service, highlighting the fact that as a dental technician, he was involved in identifying dead bodies.  The most recent VA mental health treatment records show that the Veteran has been diagnosed as suffering from PTSD "related to childhood abuse and to military service identifying dead bodies during Desert Storm."  The Veteran also contends that, if his psychiatric disorder does indeed relate to his childhood experience, this disorder was aggravated by his active service.  The Veteran's claim must be remanded in order that he provide a more specific stressor statement and that he be afforded a VA examination.  

With respect to the Veteran's increased ratings claims, the Veteran last underwent an examination in April 2009.  Since that time, he has sought VA treatment for both his back and his right knee, and he complains that each condition is worsening.  The Veteran's VA treatment records also show that the Veteran has complained of bilateral leg numbness and weakness; whether the Veteran suffers from a neurologic disability related to his service-connected spine disability has not been conclusively established.  Thus, the Veteran must be afforded new VA examinations to determine the current severity of his service-connected disabilities including whether he suffers from any neurological abnormalities attributable to his service-connected spine disability.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide further information regarding his claimed in-service stressors.  Regardless of whether the Veteran responds to this notice, contact all appropriate sources to determine whether the Veteran would have been involved in the handling of dead bodies during his active service at the time of the Gulf War in 1991.  

2.  Obtain the Veteran's VA treatment records dated from January 2013 and thereafter and associate them with his claim file.  Obtain a complete copy of the Veteran's April 2009 VA joints and spine examination (one that does not cut words off at the right margin) and associate this with the claim file.  

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to any virtual files, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.


The examiner is to answer the following questions: 

a) From what psychiatric disorders does the Veteran currently suffer?

b) Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder is related to the Veteran's claimed in-service stressors?

c) Accepting as FACT that the Veteran DID NOT have a pre-existing psychiatric disorder when entering active service, is it at least as likely as not that any diagnosed psychiatric disorder is related to active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for VA joint and spine examinations by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in a virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide information regarding the current manifestations of the Veteran's service-connected spinal and right knee disabilities, including whether the Veteran suffers any neurologic abnormalities attributable to his service-connected spinal disability.   

With regard to the Veteran's claim for service connection for a left knee condition, the examiner is to answer the following questions: 

a) From what current left knee disabilities does the Veteran currently suffer?

b) Is it at least as likely as not that any current left knee disability is related to active service?

c) Is it at least as likely as not that any current left knee disability is secondary to the Veteran's right knee disability?  That is, is any current left knee disability caused or aggravated by the Veteran's service-connected right knee disability.  The term "aggravated" means a permanent increase in the claimed disability; an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

d) Is it at least as likely as not that, prior to the Veteran's April 2007 left knee injury, he suffered from ANY left knee disability that is related to his active service or that is secondary to his service-connected right knee. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


